DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-24 are allowed.
Claims 1, 9 and 17 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A speech setting system comprising: 
a job execution device that is capable of executing a job; and 
5a speech setting assistance device that assists generation of the job to be executed by the job execution device based on speech information obtained from a speech, wherein the job execution device includes a first hardware processor, the first hardware processor is configured to execute the job in accordance with a parameter set for each of a plurality of setting items, and 10display a setting screen in which a plurality of the parameters respectively corresponding to the plurality of setting items are arranged, 
the speech setting assistance device includes a second hardware processor, and the second hardware processor is configured to determine the parameter corresponding to each of the plurality of setting items based on the speech 15information, and 
output speech output information for outputting the determined parameter corresponding to each of the plurality of setting items by speech in accordance with an output order that is defined based on a relative positional relationship among the plurality of the parameters arranged in the setting screen.
Natori (US 2020/0151526) teaches a  system includes a server and a printing apparatus. The server manages a first printing content and a second printing content as a predetermined 
However, Natori does not teach the invention as claimed, especially output speech output information for outputting the determined parameter corresponding to each of the plurality of setting items by speech in accordance with an output order that is defined based on a relative positional relationship among the plurality of the parameters arranged in the setting screen.
Chitpasong (US 2019/0349488) teaches an image processor includes: a hardware processor that receives an instruction for setting an operation condition of a job issued by voice of a user via a voice input device, and sets the operation condition based on the instruction; and a storage that stores one or more default values regarding the operation condition, and a changed content when at least one of the default values is changed. The hardware processor further: causes, before execution of the job, a voice output device to output a voice confirmation message that includes a content of the instruction; determines, before the execution of the job, whether at least one of the default values is changed; and when a default value among the one or more default values is changed, causes the voice output device to output the changed content of the default value in the voice confirmation message.
However, Chitpasong does not teach the invention as claimed, especially output speech output information for outputting the determined parameter corresponding to each of the plurality of setting items by speech in accordance with an output order that is defined based on a relative positional relationship among the plurality of the parameters arranged in the setting screen.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675